 



Exhibit 10.48
JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”), effective as of July 20, 2006, is
by and between IASIS GLENWOOD REGIONAL MEDICAL CENTER, L.P., a Delaware limited
partnership (the “Subsidiary”), and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Amended and Restated Credit Agreement
(as it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of June 22, 2004, by and among IASIS HEALTHCARE
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer. All of the defined terms in the Credit Agreement are incorporated
herein by reference.
     The Loan Parties are required by Section 7.11 of the Credit Agreement to
cause the Subsidiary to become a “Guarantor”.
     Accordingly, the Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:
     1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.
     2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting the generality of the foregoing terms
of this paragraph 2, the Subsidiary hereby grants to the Administrative Agent,
for the benefit of the Lenders, a continuing security interest in, and a right
of set off against, any and all right, title and interest of the Subsidiary in
and to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of the Subsidiary. The Subsidiary hereby represents and warrants to
the Agent that:
     (i) The Subsidiary’s chief executive office and chief place of business are
(and for the prior four months have been) located at the locations set forth on
Schedule 1 attached hereto and the Subsidiary keeps its books and records at
such locations.

 



--------------------------------------------------------------------------------



 



     (ii) The type of Collateral owned by the Subsidiary and the location of all
Collateral owned by the Subsidiary is as shown on Schedule 2 attached hereto.
     (iii) The Subsidiary’s legal name is as shown in this Agreement and the
Subsidiary has not in the past four months changed its name, been party to a
merger, consolidation or other change in structure or used any tradename except
as set forth in Schedule 3 attached hereto.
     (iv) The patents and trademarks listed on Schedule 4 attached hereto
constitute all of the registrations and applications for the patents and
trademarks owned by the Subsidiary.
     (v) The Subsidiary Equity (as such term is defined in Section 1 of the
Security Agreement) owned by the Subsidiary is listed on Schedule 5 attached
hereto.
     3. The address of the Subsidiary for purposes of all notices and other
communications is 117 Seaboard Lane, Building E, Franklin, TN 37067, Attention
of President or General Counsel of IASIS Healthcare Corporation (Facsimile
No. 615-846-3006).
     4. The Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.
     5. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
[Signatures on Next Page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
IASIS GLENWOOD REGIONAL MEDICAL CENTER, L.P.
By: IASIS Healthcare Holdings, Inc.,
       its general partner

                  By:   /s/ Frank A. Coyle         Name:   Frank A. Coyle       
Title:   Secretary     

            Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kevin R. Wagley              Name:   Kevin R. Wagley           
  Title:   Senior Vice President                   

3



--------------------------------------------------------------------------------



 



         

Schedule 1
Chief Executive Office and Chief Place of Business
117 Seaboard Lane, Building E
Franklin, TN 37067
Schedule 2
Types and Locations of Collateral
     None of the Collateral of the Subsidiary consists of, or is Proceeds of,
As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes or
Standing Timber. All Collateral of the Subsidiary is or will be located at
(1) the Subsidiary’s chief executive office and chief place of business as set
forth on Schedule 1, and/or (2) the campus of Glenwood Regional Medical Center.
Schedule 3
Tradenames
IASIS Glenwood Regional Medical Center, L.P.
Schedule 4
Patents and Trademarks
None.
Schedule 5
Subsidiary Equity
None.

